Exhibit 10.3

 

AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made and
entered into on May 7, 2008, by and among BANK OF AMERICA, N.A., a national
banking association (“BA”), in its capacity as collateral and administrative
agent for the Lenders under the Loan Agreement (as hereinafter defined) (BA, in
such capacity, the “Agent”), BA, as Lender under the Loan Agreement (BA,
together with the various financial institutions listed on the signature
pages hereof, in such capacity, the “Lenders”), the Lenders, INTEGRATED
ELECTRICAL SERVICES, INC., a Delaware corporation (“Parent”), each of the
Subsidiaries of Parent listed on Annex I attached hereto (Parent and such 
Subsidiaries of Parent being herein referred to collectively as the
“Borrowers”), and the Subsidiaries of Parent listed on Annex II attached hereto
(such Subsidiaries being referred to herein as the “Guarantors”, and Borrowers
and Guarantors being referred to herein as the “Credit Parties”).

 

RECITALS

 

A.            Agent, Lenders and Credit Parties have entered into that certain
Loan and Security Agreement, dated as of May 12, 2006 (the Loan and Security
Agreement, as amended from time to time, being referred to herein as the “Loan
Agreement”).

 

B.            Credit Parties, Agent and Lenders desire to amend the Loan
Agreement as hereinafter set forth, subject to the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 


ARTICLE I
DEFINITIONS


 


1.01        CAPITALIZED TERMS USED IN THIS AMENDMENT ARE DEFINED IN THE LOAN
AGREEMENT, AS AMENDED HEREBY, UNLESS OTHERWISE STATED.


 


ARTICLE II
AMENDMENTS


 

Effective as of the respective date hereinafter specified, the Loan Agreement is
hereby amended as follows:

 


2.01        AMENDMENT OF SECTION 1.  EFFECTIVE AS OF THE DATE HEREOF, THE
INTRODUCTORY PARAGRAPH OF SECTION 1 OF THE LOAN AGREEMENT IS AMENDED TO REPLACE
THE AMOUNT “$80,000,000” WITH THE AMOUNT “$60,000,000”.


 


2.02        AMENDMENT OF SECTION 2.2.  EFFECTIVE AS OF THE DATE HEREOF,
SECTION 2.2.3 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

--------------------------------------------------------------------------------



 


“2.2.3  LETTER OF CREDIT FEE.  THE BORROWERS JOINTLY AND SEVERALLY AGREE TO PAY
(I) TO THE AGENT, FOR THE ACCOUNT OF THE LENDERS, IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES, FOR EACH LETTER OF CREDIT, A FEE (THE “LETTER OF
CREDIT FEE”) (A) FOR THE PERIOD FROM THE AMENDMENT CLOSING DATE THROUGH
SEPTEMBER 30, 2008, EQUAL TO THREE PERCENT (3.00%) PER ANNUM AND (B) AT ANY
THEREAFTER, EQUAL TO THE APPLICABLE MARGIN FOR REVOLVER LOANS THAT ARE LIBOR
LOANS, AND (II) TO AGENT FOR THE BENEFIT OF THE LETTER OF CREDIT ISSUER A
FRONTING FEE OF ONE-QUARTER OF ONE PERCENT (0.25%) PER ANNUM OF THE UNDRAWN FACE
AMOUNT OF EACH LETTER OF CREDIT, AND (III) TO THE LETTER OF CREDIT ISSUER, ALL
OUT-OF-POCKET COSTS, FEES AND EXPENSES INCURRED BY THE LETTER OF CREDIT ISSUER
IN CONNECTION WITH THE APPLICATION FOR, PROCESSING OF, ISSUANCE OF, OR AMENDMENT
TO ANY LETTER OF CREDIT, WHICH COSTS, FEES AND EXPENSES SHALL INCLUDE A
“FRONTING FEE” PAYABLE TO THE LETTER OF CREDIT ISSUER.  THE LETTER OF CREDIT FEE
SHALL BE PAYABLE MONTHLY IN ARREARS ON THE FIRST DAY OF EACH MONTH FOLLOWING ANY
MONTH IN WHICH A LETTER OF CREDIT IS OUTSTANDING AND ON THE TERMINATION DATE. 
THE LETTER OF CREDIT FEE SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR
THE ACTUAL NUMBER OF DAYS ELAPSED.”


 


2.03        AMENDMENT OF SECTION 5.1.  EFFECTIVE AS OF THE DATE HEREOF,
SECTION 5.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY
TO READ AS FOLLOWS:


 

“5.1        Original Term of Commitments.  Subject to each Lender’s right to
cease making Loans and other extensions of credit to Borrowers when any Default
or Event of Default exists or upon termination of the Commitments as provided in
Section 5.2 hereof, the Commitments shall be in effect through the close of
business on May 12, 2010 (the “Original Term”).”

 


2.04        AMENDMENT OF SECTION 5.2.3.  EFFECTIVE AS OF THE DATE HEREOF,
SECTION 5.2.3 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


                “5.2.3      TERMINATION CHARGES.  ON THE EFFECTIVE DATE OF
TERMINATION OF THE COMMITMENTS PURSUANT TO SECTION 5.2.2, BORROWERS SHALL BE
JOINTLY AND SEVERALLY OBLIGATED TO PAY TO AGENT, FOR THE PRO RATA BENEFIT OF
LENDERS (IN ADDITION TO THE THEN OUTSTANDING PRINCIPAL, ACCRUED INTEREST, FEES
AND OTHER CHARGES OWING UNDER THE TERMS OF THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS), AS LIQUIDATED DAMAGES FOR THE LOSS OF THE BARGAIN AND NOT AS A
PENALTY, AN AMOUNT EQUAL TO (A) 0.50% OF THE AGGREGATE COMMITMENTS IF SUCH
TERMINATION OCCURS ON OR BEFORE MAY 11, 2009, (B) 0.25% OF THE AGGREGATE
COMMITMENTS IF SUCH TERMINATION OCCURS ON OR AFTER MAY 12, 2009 AND BEFORE
MAY 12, 2010 AND (C) $0 AT ANY TIME THEREAFTER.”


 


2.05        AMENDMENT OF SECTION 9.2.7.  EFFECTIVE AS OF THE DATE HEREOF,
SECTION 9.2.7 OF THE LOAN AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO
READ AS FOLLOWS:


 


“9.2.7      DISTRIBUTIONS.  DECLARE OR MAKE ANY DISTRIBUTIONS, EXCEPT FOR
(I) UPSTREAM PAYMENTS, (II) REPURCHASES OF COMMON STOCK OF PARENT FROM EMPLOYEES
SOLELY TO SATISFY THEIR TAX OBLIGATIONS ARISING FROM THEIR ACQUISITION OF SUCH
COMMON STOCK IN AN AGGREGATE AMOUNT NOT TO EXCEED $1,500,000 IN ANY FISCAL YEAR

 

2

--------------------------------------------------------------------------------


 


OF CREDIT PARTIES; PROVIDED, THAT NO SUCH REPURCHASES OF COMMON STOCK OF PARENT
SHALL BE PERMITTED UNLESS BORROWER HAS AVAILABILITY OF AT LEAST $10,000,000 AT
THE TIME OF SUCH REPURCHASE AFTER GIVING EFFECT TO SUCH REPURCHASE AND
(III) OTHER REPURCHASES OF COMMON STOCK OF PARENT; PROVIDED, THAT (A) BORROWERS
SHALL HAVE ENTERED INTO THE TONTINE SUBORDINATED DEBT DOCUMENTATION, INCURRED
THE TONTINE SUBORDINATED DEBT AND PREPAID THE TRANCHE B LOAN WITH THE PROCEEDS
THEREOF AND UNRESTRICTED CASH ON HAND PRIOR TO ANY SUCH REPURCHASE, (B) THE
AGGREGATE AMOUNT PAID IN CONNECTION WITH ALL SUCH REPURCHASES DURING ANY PERIOD
OF TWO FISCAL YEARS OF CREDIT PARTIES SHALL NOT EXCEED $27,500,000, (C) THERE
SHALL NOT BE ANY REVOLVER LOANS OUTSTANDING AT THE TIME OF ANY SUCH REPURCHASE,
(D) BORROWER SHALL HAVE UNRESTRICTED CASH ON HAND OF AT LEAST $40,000,000 AFTER
GIVING EFFECT TO ANY SUCH REPURCHASE, (E) NO SUCH REPURCHASE SHALL BE OF COMMON
STOCK OF THE TONTINE LENDERS OR ANY OF THEIR AFFILIATES OR OF COMMON STOCK OF
ANY OFFICER, DIRECTOR, CONSULTANT, MANAGER, AGENT OR EMPLOYEE OF ANY CREDIT
PARTY OR ANY AFFILIATE OF ANY CREDIT PARTY BUT ONLY IF SUCH REPURCHASE IS
PURSUANT TO A PRIVATELY NEGOTIATED TRANSACTION BETWEEN SUCH PERSON AND PARENT
(AS DISTINGUISHED FROM AN OPEN MARKET REPURCHASE BY PARENT, FOR EXAMPLE).”


 


2.06        AMENDMENT TO SECTION 9.3.  EFFECTIVE AS OF THE DATE HEREOF,
SECTION 9.3.7 OF THE LOAN AGREEMENT IS AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:


 


“9.3.7.  FIXED CHARGE COVERAGE RATIO.  AT ANY TIME THE AGGREGATE AMOUNT OF
UNRESTRICTED CASH ON HAND OF THE CREDIT PARTIES PLUS AVAILABILITY IS LESS THAN
$50,000,000, MAINTAIN A FIXED CHARGE COVERAGE RATIO, ON A CONSOLIDATED BASIS, OF
NOT LESS THAN 1.25:1.00 AS OF THE END OF THE IMMEDIATELY PRECEDING MONTH FOR
WHICH FINANCIAL STATEMENTS WERE REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 9.1, CALCULATED ON A TRAILING TWELVE CALENDAR MONTH BASIS, AND AS OF THE
END OF EACH MONTH THEREAFTER, CALCULATED ON A TRAILING TWELVE CALENDAR MONTH
BASIS, UNTIL SUCH TIME AS THE AGGREGATE AMOUNT OF UNRESTRICTED CASH ON HAND OF
THE CREDIT PARTIES PLUS AVAILABILITY HAS BEEN AT LEAST $50,000,000 FOR A PERIOD
OF 60 CONSECUTIVE DAYS.”


 


2.07        AMENDMENT TO SECTION 9.3.  EFFECTIVE AS OF THE DATE HEREOF,
SECTION 9.3.8 OF THE LOAN AGREEMENT IS AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:


 

“9.3.8  Leverage Ratio – At any time the aggregate amount of Unrestricted Cash
On Hand of the Credit Parties plus Availability is less than $50,000,000,
maintain a Leverage Ratio, on a Consolidated basis, of not more than 3.50 to
1.00 as of the end of the immediately preceding month for which financial
statements were required to be delivered pursuant to Section 9.1 hereof,
calculated on a trailing twelve calendar month basis, and as of the end of each
month thereafter, calculated on a trailing twelve calendar month basis, until
such time as the aggregate amount of Unrestricted Cash On Hand of the Credit
Parties plus Availability has been $50,000,000 for a period of 60 consecutive
days.

 

3

--------------------------------------------------------------------------------


 


2.08        AMENDMENT TO SECTION 9.4.  EFFECTIVE AS OF THE DATE HEREOF, THE TEXT
OF SECTION 9.4 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE PHRASE “[INTENTIONALLY OMITTED]”.


 


2.09        AMENDMENT TO APPENDIX A.  EFFECTIVE AS OF THE DATE HEREOF, THE
DEFINITION OF “ACCOUNTS FORMULA AMOUNT” IN APPENDIX A TO THE LOAN AGREEMENT IS
HEREBY AMENDED TO REPLACE “85%” WITH “80%”.


 


2.10        AMENDMENT TO APPENDIX A.  EFFECTIVE AS OF THE DATE HEREOF, THE
DEFINITION OF “APPLICABLE MARGIN” IN APPENDIX A TO THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“Applicable Margin – (i) for the period from the Amendment Closing Date through
September 30, 2008, a percentage equal to (a) 1.00% with respect to Revolver
Loans that are Base Rate Loans, (b) 3.00% with respect to Revolver Loans that
are LIBOR Loans, and (c) 3.00% with respect to fees payable to Lenders pursuant
to Section 2.2.3 and (ii) at any time thereafter, the Applicable Margin shall
equal the applicable LIBOR margin or Base Rate margin in effect from time to
time determined as set forth below based upon the applicable Total Liquidity
then in effect pursuant to the appropriate column in the table below:

 

Total Liquidity

 

Applicable
LIBOR
Margin

 

Applicable
Base Rate
Margin

 

Greater than or equal to $60,000,000

 

2.75

%

.75

%

Greater than $40,000,000 and less than $60,000,000

 

3.00

%

1.00

%

Less than or equal to $40,000,000

 

3.25

%

1.25

%

 

The Applicable Margin shall be adjusted (up or down) prospectively on a
quarterly basis three days after delivery to the Agent of Borrower’s quarterly
(i.e. for the last month of the applicable quarter) or annual (as applicable)
Compliance Certificate pursuant to Section 9.1.3 hereof (commencing with the
Compliance Certificate for the period ending September 30, 2008).  If the Credit
Parties shall fail to deliver any quarterly or annual Compliance Certificate by
the date required pursuant to Section 9.1.3, then, at the Agent’s election,
effective as of the first day of the month following the end of the fiscal month
for which such Compliance Certificate was to have been delivered, and continuing
through the first day of the month following the date (if ever) when such
Compliance Certificate is finally delivered, the Applicable Margin shall be
conclusively presumed to equal the highest Applicable Margin specified in the
pricing table set forth above.

 

4

--------------------------------------------------------------------------------


 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrowers or for any other reason, the Agent determines that
(a) the Total Liquidity as calculated by the Borrowers as of any applicable date
was inaccurate and (b) a proper calculation of the Total Liquidity would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Total Liquidity would have resulted in higher pricing for such period,
the Borrowers shall automatically and retroactively be obligated to pay to the
Agent, promptly on demand by the Agent, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Total Liquidity would have resulted in lower pricing
for such period, Agent shall provide the Borrowers a credit with respect to any
interest or fees paid in excess of the amounts thereof that should have been
paid for such period (such credit to be allocated ratably among all Lenders);
provided that if, as a result of any restatement or other event a proper
calculation of the Total Liquidity would have resulted in higher pricing for one
or more periods and lower pricing for one or more other periods (due to the
shifting of income or expenses form one period to another period or any similar
reason), then (x) the amount payable by the Borrowers pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
fees that should have been paid for all applicable periods over the amount of
interest and fees paid for all such periods or (y) the amount to be credited by
the Lenders pursuant to clause (ii) above shall be based upon the excess, if
any, of the amount of interest and fees paid for all applicable periods over the
amount of interest and fees that should have been paid for all such periods.”

 


2.11        AMENDMENT TO APPENDIX A.  EFFECTIVE AS OF THE DATE HEREOF, CLAUSE
(VII) OF THE DEFINITION OF “AVAILABILITY RESERVE” IN APPENDIX A TO THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(vii) a general reserve of $8,000,000, until such time as Agent removes or
reduces such reserve; provided that such general reserve will be reduced to
$5,000,000 if no Default or Event of Default has occurred and is continuing upon
the date Agent receives the audited September 30, 2008 financial statements
delivered pursuant to Section 9.1 hereof;”

 


2.12        AMENDMENT TO APPENDIX A.  EFFECTIVE AS OF THE DATE HEREOF, THE
DEFINITION OF “COMMITMENTS” IN APPENDIX A TO THE LOAN AGREEMENT IS HEREBY
AMENDED TO REPLACE THE AMOUNT “$80,000,000” WITH THE AMOUNT “$60,000,000”.


 


2.13        AMENDMENT TO APPENDIX A.  EFFECTIVE AS OF THE DATE HEREOF, THE
DEFINITION OF “LETTER OF CREDIT SUBFACILITY” IN APPENDIX A TO THE LOAN AGREEMENT
IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Letter of Credit Subfacility - $60,000,000.”

 

5

--------------------------------------------------------------------------------


 


2.14        AMENDMENT TO APPENDIX A.  EFFECTIVE AS OF THE DATE HEREOF, THE
FOLLOWING NEW DEFINITIONS ARE INSERTED INTO APPENDIX A TO THE LOAN AGREEMENT IN
APPROPRIATE ALPHABETICAL ORDER, EACH TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“Amendment Closing Date – May 7, 2008.”

 

“Average Daily Availability – for any given period, the quotient of (a) the sum
of daily Availability for each day during such period divided by (b) the number
of days during such period.”

 

“Total Liquidity – for any given period, the sum of (i) Average Daily
Availability for such period plus (ii) average daily Unrestricted Cash On Hand
for such period.”

 

“Unrestricted Cash On Hand” - at any date of determination, and without
duplication, the sum of the following for all Credit Parties: (i) Institutional
Balances and (ii) Cash Equivalents (other than Eligible Cash Collateral),
in each case as to which no Lien shall exist, other than a Lien in favor of the
Lenders. “Institutional Balances”, as used in the preceding definition, shall
mean the amount of all cash of the Credit Parties as reflected on the books of
the deposit institutions where any Credit Party maintains an account balance.

 


2.15        AMENDMENT TO TITLE PAGE.  EFFECTIVE AS OF THE DATE HEREOF, THE TITLE
PAGE TO THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY IN THE
FORM OF EXHIBIT A ATTACHED HERETO.


 


ARTICLE III
NO WAIVER


 


3.01        NO FURTHER WAIVER.  EXCEPT AS SPECIFICALLY PROVIDED IN THIS
AMENDMENT, NOTHING IN THIS AMENDMENT SHALL DIRECTLY OR INDIRECTLY WHATSOEVER
EITHER:  (I) BE CONSTRUED AS A WAIVER OF ANY COVENANT OR PROVISION OF THE LOAN
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER CONTRACT OR INSTRUMENT OR
(II) IMPAIR, PREJUDICE OR OTHERWISE ADVERSELY AFFECT ANY RIGHT OF AGENT OR
LENDER AT ANY TIME TO EXERCISE ANY RIGHT, PRIVILEGE OR REMEDY IN CONNECTION WITH
THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER CONTRACT OR INSTRUMENT,
OR (III) CONSTITUTE ANY COURSE OF DEALING OR OTHER BASIS FOR ALTERING ANY
OBLIGATION OF CREDIT PARTIES OR ANY RIGHT, PRIVILEGE OR REMEDY OF AGENT OR
LENDERS UNDER THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER CONTRACT
OR INSTRUMENT OR CONSTITUTE ANY CONSENT BY AGENT OR LENDERS TO ANY PRIOR,
EXISTING OR FUTURE VIOLATIONS OF THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT. 
CREDIT PARTIES HEREBY AGREE AND ACKNOWLEDGE THAT HEREAFTER CREDIT PARTIES ARE
EXPECTED TO STRICTLY COMPLY WITH THEIR DUTIES, OBLIGATIONS AND AGREEMENTS UNDER
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


ARTICLE IV
CONDITIONS PRECEDENT


 


4.01        CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS AMENDMENT
(INCLUDING THE AGREEMENTS AND WAIVER CONTAINED HEREIN) IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT IN A MANNER SATISFACTORY TO
AGENT, UNLESS SPECIFICALLY WAIVED IN WRITING BY AGENT:

 

6

--------------------------------------------------------------------------------


 


(A)           AGENT SHALL HAVE RECEIVED THIS AMENDMENT, DULY EXECUTED BY EACH OF
THE CREDIT PARTIES.


 


(B)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS EACH IS AMENDED HEREBY, SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF, AS IF MADE ON
THE DATE HEREOF, EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES SPECIFICALLY
MADE AS OF AN EARLIER DATE, WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.


 


(C)           AFTER GIVING EFFECT TO THE PROVISIONS OF THIS AMENDMENT, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, UNLESS SUCH
DEFAULT OR EVENT OF DEFAULT HAS BEEN OTHERWISE SPECIFICALLY WAIVED IN WRITING BY
AGENT.


 


(D)           ALL ORGANIZATIONAL PROCEEDINGS TAKEN IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND ALL DOCUMENTS, INSTRUMENTS AND
OTHER LEGAL MATTERS INCIDENT THERETO SHALL BE REASONABLY SATISFACTORY TO AGENT
AND ITS LEGAL COUNSEL.


 

(e)           Agent shall have received, for the pro rata application among the
Lenders, an amendment fee of $75,000.

 


ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES


 


5.01        RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN THIS AMENDMENT
SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS SET FORTH IN
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND, EXCEPT AS EXPRESSLY
MODIFIED AND SUPERSEDED BY THIS AMENDMENT, THE TERMS AND PROVISIONS OF THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND CONFIRMED AND SHALL
CONTINUE IN FULL FORCE AND EFFECT.  EACH CREDIT PARTY AND LENDERS AND AGENT
AGREE THAT THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY,
SHALL CONTINUE TO BE LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS.


 


5.02        REPRESENTATIONS AND WARRANTIES.  EACH CREDIT PARTY HEREBY REPRESENTS
AND WARRANTS TO LENDERS AND AGENT THAT (A) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED
AND/OR DELIVERED IN CONNECTION HEREWITH HAVE BEEN AUTHORIZED BY ALL REQUISITE
ORGANIZATIONAL ACTION ON THE PART OF SUCH CREDIT PARTY AND WILL NOT VIOLATE THE
ORGANIZATIONAL OR GOVERNING DOCUMENTS OF SUCH CREDIT PARTY; (B) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN AGREEMENT, AS AMENDED
HEREBY, AND ANY OTHER LOAN DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF AND ON AND AS OF THE DATE OF EXECUTION
HEREOF AS THOUGH MADE ON AND AS OF EACH SUCH DATE, EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES SPECIFICALLY MADE AS OF AN EARLIER DATE, WHICH
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE;
(C) NO DEFAULT OR EVENT OF DEFAULT UNDER THE LOAN AGREEMENT, AS AMENDED HEREBY,
HAS OCCURRED AND IS CONTINUING, UNLESS SUCH DEFAULT OR EVENT OF DEFAULT HAS BEEN
SPECIFICALLY WAIVED IN WRITING BY AGENT; (D) EACH CREDIT PARTY IS IN MATERIAL
COMPLIANCE WITH ALL COVENANTS AND AGREEMENTS CONTAINED IN THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY; AND (E) NO CREDIT PARTY HAS

 

7

--------------------------------------------------------------------------------


 


AMENDED ITS ORGANIZATIONAL OR GOVERNING DOCUMENTS SINCE THE DATE OF EXECUTION OF
THE LOAN AGREEMENT OTHER THAN AS HAS BEEN PREVIOUSLY DISCLOSED AND DELIVERED TO
THE AGENT.


 


ARTICLE VI
MISCELLANEOUS PROVISIONS


 


6.01        SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE IN THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, ANY DOCUMENT FURNISHED IN CONNECTION WITH THIS AMENDMENT,
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS, AND NO INVESTIGATION BY LENDER OR AGENT OR ANY CLOSING SHALL AFFECT
THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF LENDER OR AGENT TO RELY UPON
THEM.


 


6.02        REFERENCE TO LOAN AGREEMENT.  EACH OF THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AND ANY AND ALL OTHER LOAN DOCUMENTS, DOCUMENTS OR
INSTRUMENTS NOW OR HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE TERMS HEREOF
OR PURSUANT TO THE TERMS OF THE LOAN AGREEMENT, AS AMENDED HEREBY, ARE HEREBY
AMENDED SO THAT ANY REFERENCE IN THE LOAN AGREEMENT AND SUCH OTHER LOAN
DOCUMENTS TO THE LOAN AGREEMENT SHALL MEAN A REFERENCE TO THE LOAN AGREEMENT, AS
AMENDED HEREBY, AND ANY REFERENCE IN THE LOAN AGREEMENT AND SUCH OTHER LOAN
DOCUMENTS TO ANY OTHER LOAN DOCUMENT AMENDED BY THE PROVISIONS OF THIS AMENDMENT
SHALL MEAN A REFERENCE TO SUCH OTHER LOAN DOCUMENTS, AS AMENDED HEREBY.


 


6.03        EXPENSES OF LENDER.  AS PROVIDED IN THE LOAN AGREEMENT, EACH CREDIT
PARTY AGREES TO PAY ON DEMAND ALL COSTS AND OUT-OF-POCKET EXPENSES INCURRED BY
AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL
AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS THERETO, INCLUDING, WITHOUT
LIMITATION, THE COSTS AND FEES OF AGENT’S LEGAL COUNSEL, AND ALL COSTS AND
OUT-OF-POCKET EXPENSES INCURRED BY AGENT IN CONNECTION WITH THE ENFORCEMENT OR
PRESERVATION OF ANY RIGHTS UNDER THE LOAN AGREEMENT, AS AMENDED HEREBY, OR ANY
OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT, LIMITATION, THE COSTS AND FEES OF
AGENT’S LEGAL COUNSEL AND CONSULTANTS RETAINED BY AGENT OR RETAINED BY AGENT’S
LEGAL COUNSEL.


 


6.04        SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


 


6.05        SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING UPON AND SHALL
INURE TO THE BENEFIT OF LENDERS AND AGENT AND EACH CREDIT PARTY AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO CREDIT PARTY MAY ASSIGN OR
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER AND AGENT.


 


6.06        COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


6.07        EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
LENDERS OR AGENT TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY COVENANT OR
CONDITION BY ANY CREDIT PARTY

 

8

--------------------------------------------------------------------------------


 

shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.


 


6.08        HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS USED IN THIS
AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AMENDMENT.


 


6.09        APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.


 


6.10        FINAL AGREEMENT.  THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. 
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH CREDIT
PARTY AND LENDERS AND AGENT.


 


6.11        RELEASE.  EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDER OR AGENT.  EACH CREDIT PARTY HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDERS AND AGENT AND
ITS RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES (INCLUDING ALL STRICT LIABILITIES) WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH ANY CREDIT PARTY MAY NOW OR HEREAFTER
HAVE AGAINST LENDERS OR AGENT OR ITS RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY “LOANS,” INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF
THIS AMENDMENT.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed on the date first written
above, to be effective as the respective date set forth above.

 

 

 

AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

 

 

 

By:

          /s/ H Michael Wills

 

 

Name:

     H Michael Wills

 

 

Title:

       Senior Vice President

 

 

 

 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By:

          /s/ H Michael Wills

 

 

Name:

     H Michael Wills

 

 

Title:

      Senior Vice President

 

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, LLC

 

 

 

 

 

By:

          /s/ David P Hill

 

 

Name:

     David Hill

 

 

Title:

       Vice President

 

 

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

 

 

 

 

By:

         /s/ Chris Handler

 

 

Name:

     Chris Handler

 

 

Title:

        Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT PARTIES:

 

 

 

INTEGRATED ELECTRICAL SERVICES,
INC.

 

 

 

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BRYANT ELECTRIC COMPANY, INC.

 

IES INDUSTRIAL, INC.

 

IES RESIDENTIAL, INC.

 

IES COMMERCIAL, INC.

 

IES HOUSTON RESOURCES, INC.

 

IES PROPERTIES, INC.

 

IES TANGIBLE PROPERTIES, INC.

 

IES PURCHASING & MATERIALS, INC.

 

IES CONSOLIDATION, LLC

 

IES SHARED SERVICES, INC.

 

IES OPERATIONS GROUP, INC.

 

IES RESIDENTIAL GROUP, INC.

 

ICS HOLDINGS LLC

 

INTEGRATED ELECTRICAL FINANCE, INC.

 

KEY ELECTRICAL SUPPLY, INC.

 

MARK HENDERSON, INCORPORATED

 

MID-STATES ELECTRIC COMPANY, INC.

 

MILLS ELECTRICAL CONTRACTORS, INC.

 

MILLS MANAGEMENT LLC

 

NEAL ELECTRIC MANAGEMENT LLC

 

PAN AMERICAN ELECTRIC, INC,

 

PAN AMERICAN ELECTRIC COMPANY, INC.

 

RAINES ELECTRIC CO., INC.

 

RAINES MANAGEMENT LLC

 

THOMAS POPP & COMPANY

 

 

 

 

 

/s/ Curt L. Warnock

 

Curt L. Warnock

 

Vice President

 

--------------------------------------------------------------------------------


 

 

IES MANAGEMENT ROO, LP

 

 

 

By: Neal Electric Management LLC

 

General Partner of IES Management ROO, LP

 

 

 

By:

/s/ Curt L. Warnock

 

Name:

Curt L. Warnock

 

Title:

Vice President

 

 

 

 

 

IES MANAGEMENT LP

 

 

 

 

 

By: IES Residential Group, Inc.

 

General Partner of IES Management LP

 

 

 

By:

/s/ Curt L. Warnock

 

Name:

Curt L. Warnock

 

Title:

Vice President

 

 

 

 

 

MILLS ELECTRIC, LP

 

 

 

 

 

By: Mills Management LLC

 

General Partner of Mills Electric, LP

 

 

 

By:

/s/ Curt L. Warnock

 

Name:

Curt L. Warnock

 

Title:

Vice President

 

 

 

 

 

RAINES ELECTRIC LP

 

 

 

 

 

By: Raines Management LLC

 

General Partner of Raines Electric LP

 

 

 

By:

/s/ Curt L. Warnock

 

Name:

Curt L. Warnock

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MILLS ELECTRICAL HOLDINGS, LLC.

 

MILLS ELECTRIC HOLDINGS II, LLC.

 

RAINES HOLDINGS, LLC.

 

RAINES HOLDINGS II, LLC.

 

 

 

 

 

/s/ Curt L. Warnock

 

Curt L. Warnock

 

President

 

 

 

 

 

IES REINSURANCE, LTD.

 

 

 

 

 

/s/ Curt L. Warnock

 

Curt L. Warnock

 

President

 

--------------------------------------------------------------------------------


 

Annex I

 

Borrowers

 

Bryant Electric Company, Inc.

North Carolina

IES Commercial, Inc.

Delaware

IES Consolidation LLC

Delaware

IES Houston Resources, Inc.

Delaware

IES Industrial, Inc.

South Carolina

IES Management, LP

Texas

IES Management ROO, LP

Texas

IES Properties Inc.

Delaware

IES Purchasing & Materials, Inc.

Delaware

IES Residential, Inc.

Delaware

IES Shared Services, Inc.

Delaware

IES Tangible Properties, Inc.

Delaware

Integrated Electrical Finance, Inc.

Delaware

Integrated Electrical Services, Inc.

Delaware

Key Electrical Supply, Inc.

Texas

Mark Henderson, Incorporated

Delaware

Mid-States Electric Company, Inc.

Delaware

Mills Electric LP

Texas

Mills Electrical Contractors, Inc.

Delaware

Pan American Electric, Inc.

Tennessee

Raines Electric LP

Texas

Thomas Popp & Company

Ohio

 

--------------------------------------------------------------------------------


 

Annex II

Guarantors

 

ICS Holdings LLC

Arizona

IES Operations Group, Inc.

Delaware

IES Reinsurance Ltd.

Bermuda

IES Residential Group, Inc.

Delaware

Mills Electric Holdings II LLC

Delaware

Mills Electrical Holdings LLC

Arizona

Mills Management LLC

Arizona

Neal Electric Management LLC

Arizona

Pan American Electric Company, Inc.

New Mexico

Raines Electric Co., Inc.

Delaware

Raines Holdings II LLC

Delaware

Raines Holdings LLC

Arizona

Raines Management LLC

Arizona

 

--------------------------------------------------------------------------------


 

Exhibit A

 

INTEGRATED ELECTRICAL SERVICES, INC., AND THE

SUBSIDIARIES OF INTEGRATED ELECTRICAL SERVICES, INC.
SIGNATORY HERETO AS BORROWERS,

as Borrowers

 

 

THE SUBSIDIARIES OF INTEGRATED ELECTRICAL SERVICES, INC.
SIGNATORY HERETO AS GUARANTORS,
as Guarantors

 

 

LOAN AND  SECURITY  AGREEMENT

 

Dated:  May 12, 2006

 

$60,000,000.00

 

 

THE FINANCIAL INSTITUTIONS

PARTY HERETO FROM TIME TO TIME, as Lenders

 

and

 

BANK OF AMERICA, N.A., as Agent

 

--------------------------------------------------------------------------------